 



EXHIBIT 10.1

     
Contact:
  Customer Services — CTSLink
 
  Wells Fargo Bank Minnesota, N.A.
 
  Securities Administration Services
 
  7485 New Horizon Way
 
  Frederick, MD 21703
 
  www.ctslink.com
 
  Telephone:                 (301) 815-6600
 
  Fax:                             (301) 315-6660

SMT SERIES 2005-4
Record Date: December 30, 2005
Distribution Date: January 20, 2006
Certificateholder Distribution Summary

                                                                               
                                      Certificate     Certificate              
                                            Class     Pass-Through     Beginning
    Interest     Principal     Current     Ending Certificate     Total    
Cumulative Class     CUSIP     Description     Rate     Certificate Balance    
Distribution     Distribution     Realized Loss     Balance     Distribution    
Realized Loss                                                              
1-A1
      81744FHV2       SEN       4.59000 %       118,704,455.65        
454,044.54         2,905,064.82         0.00         115,799,390.83        
3,359,109.36         0.00  
1-A2
      81744FHW0       SEN       4.74000 %       13,189,581.62         52,098.85
        322,789.82         0.00         12,866,791.80         374,888.67        
0.00  
1-AR
      81744FJF5       SEN       5.08162 %       0.00         0.00         0.00  
      0.00         0.00         0.00         0.00  
1-XA
      81744FJD0       SEN       0.22835 %       0.00         25,098.55        
0.00         0.00         0.00         25,098.55         0.00  
2-A1
      81744FJG3       SEN       4.08166 %       148,698,113.64        
505,779.77         1,266,595.42         0.00         147,431,518.22        
1,772,375.19         0.00  
2-A2
      81744FJH1       SEN       4.08166 %       9,536,979.25         32,438.95  
      81,235.02         0.00         9,455,744.23         113,673.97        
0.00  
2-AR
      81744FJJ7       SEN       4.09914 %       0.00         0.00         0.00  
      0.00         0.00         0.00         0.00  
1-B1
      81744FHX8       SUB       4.82000 %       2,093,000.00         8,406.88  
      0.00         0.00         2,093,000.00         8,406.88         0.00  
1-B2
      81744FHY6       SUB       5.00000 %       1,395,000.00         5,812.50  
      0.00         0.00         1,395,000.00         5,812.50         0.00  
1-B3
      81744FHZ3       SUB       4.83335 %       1,706,000.00         6,871.42  
      0.00         0.00         1,706,000.00         6,871.42         0.00  
1-XB
      81744FJE8       SEN       0.00000 %       0.00         0.00         0.00  
      0.00         0.00         0.00         0.00  
1-B4
      81744FJA6       SUB       4.83335 %       697,000.00         2,807.37    
    0.00         0.00         697,000.00         2,807.37         0.00  
1-B5
      81744FJB4       SUB       4.83335 %       543,000.00         2,187.09    
    0.00         0.00         543,000.00         2,187.09         0.00  
1-B6
      81744FJC2       SUB       4.83335 %       310,325.03         1,249.93    
    0.00         0.00         310,325.03         1,249.93         0.00  
2-B1
      81744FJK4       SUB       4.08166 %       1,740,000.00         5,918.41  
      0.00         0.00         1,740,000.00         5,918.41         0.00  
2-B2
      81744FJL2       SUB       4.08166 %       696,000.00         2.367.37    
    0.00         0.00         696,000.00         2,367.37         0.00  
2-B3
      81744FJM0       SUB       4.08166 %       348,000.00         1,183.68    
    0.00         0.00         348,000.00         1,183.68         0.00  
2-B4
      81744FJN8       SUB       4.08166 %       348,000.00         1,183.68    
    0.00         0.00         348,000.00         1,183.68         0.00  
2-B5
      81744FJP3       SUB       4.08166 %       348,000.00         1,183.68    
    0.00         0.00         348,000.00         1,183.68         0.00  
2-B6
      81744FJQ1       SUB       4.08166 %       174,416.03         593.16      
  0.00         0.00         174,416.03         593.16         0.00              
                                                 
Totals
                                    300,527,871.22         1,109,225.83        
4,575,685.08         0.00         295,952,186.14         5,684,910.91        
0.00                                                                

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
                                Original Face     Certificate     Principal  
Principal           Realized     Total Principal     Ending Certificate    
Ending Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
1-A1
      133,459,000.00         118,704,455.65         70,788.00       2,834,276.82
      0.00       0.00         2,905,064.82         115,799,390.83        
0.867678         2,905,064.82  
1-A2
      14,829,000.00         13,189,581.62         7,865.45       314,924.37    
  0.00       0.00         322,789.82         12,866,791.80         0.867678    
    322,789.82  
1-AR
      50.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
1-XA
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
2-A1
      160,096,000.00         148,698,113.64         95,035.61       1,171,559.81
      0.00       0.00         1,266,595.42         147,431,518.22        
0.920894         1,266,595.42  
2-A2
      10,268,000.00         9,536,979.25         6,095.25       75,139.77      
0.00       0.00         81,235,02         9,455,744.23         0.920894        
81,235.02  
2-AR
      50.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
1-B1
      2,093,000.00         2,093,000.00         0.00       0.00       0.00      
0.00         0.00         2,093,000.00         1.000000         0.00  
1-B2
      1,395,000.00         1,395,000.00         0.00       0.00       0.00      
0.00         0.00         1,395,000.00         1.000000         0.00  
1-B3
      1,706,000.00         1,706,000.00         0.00       0.00       0.00      
0.00         0.00         1,706,000.00         1.000000         0.00  
1-XB
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
1-B4
      697,000.00         697,000.00         0.00       0.00       0.00      
0.00         0.00         697,000.00         1.000000         0.00  
1-B5
      543,000.00         543,000.00         0.00       0.00       0.00      
0.00         0.00         543,000.00         1.000000         0.00  
1-B6
      310,325.03         310,325.03         0.00       0.00       0.00      
0.00         0.00         310,325.03         1.000000         0.00  
2-B1
      1,740,000.00         1,740,000.00         0.00       0.00       0.00      
0.00         0.00         1,740,000.00         1.000000         0.00  
2-B2
      696,000.00         696,000.00         0.00       0.00       0.00      
0.00         0.00         696,000.00         1.000000         0.00  
2-B3
      348,000.00         348,000.00         0.00       0.00       0.00      
0.00         0.00         348,000.00         1.000000         0.00  
2-B4
      348,000.00         348,000.00         0.00       0.00       0.00      
0.00         0.00         348,000.00         1.000000         0.00  
2-B5
      348,000.00         348,000.00         0.00       0.00       0.00      
0.00         0.00         348,000.00         1.000000         0.00  
2-B6
      174,416.03         174,416.03         0.00       0.00       0.00      
0.00         0.00         174,416.03         1.000000         0.00              
                               
Totals
      329,050,841.06         300,527,871.22         179,784.31      
4,395,900.77       0.00       0.00         4,575,685.08         295,952,186.14  
      0.899412         4,575,685.08                                            
 

 



--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
                              Ending             Original Face     Certificate  
  Principal   Principal           Realized     Total Principal     Ending
Certificate     Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
1-A1
      133,459,000.00         889.445115         0.530410       21.237060      
0.00000000       0.00000000         21.767470         867.677645        
0.867678         21.767470  
1-A2
      14,829,000.00         889.445116         0.530410       21.237060      
0.00000000       0.00000000         21.767470         867.677645        
0.867678         21.767470  
1-AR
      50.00         0.000000         0.000000       0.000000       0.00000000  
    0.00000000         0.000000         0.000000         0.000000        
0.000000  
1-XA
      0.00         0.000000         0.000000       0.000000       0.00000000    
  0.00000000         0.000000         0.000000         0.000000         0.000000
 
2-A1
      160,096,000.00         928.805927         0.593616       7.317858      
0.00000000       0.00000000         7.911474         920.894452         0.920894
        7.911474  
2-A2
      10,268,000.00         928.805926         0.593616       7.317858      
0.00000000       0.00000000         7.911474         920.894452         0.920894
        7.911474  
2-AR
      50.00         0.00000000         0.000000       0.000000       0.00000000
      0.00000000         0.000000         0.000000         0.000000        
0.000000  
1-B1
      2,093,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
1-B2
      1,395,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
1-B3
      1,706,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
1-XB
      0.00         0.00000000         0.000000       0.000000       0.00000000  
    0.00000000         0.000000         0.00000000         0.000000        
0.000000  
1-B4
      697,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
1-B5
      543,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
1-B6
      310,325.03         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
2-B1
      1,740,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
2-B2
      696,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
2-B3
      348,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
2-B4
      348,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
2-B5
      348,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
2-B6
      174,416.03         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  

 



--------------------------------------------------------------------------------



 



Interest Distribution— Statement

                                                                               
                                                                               
Payment                                                                      
Beginning             of           Non-               Remaining     Ending      
                    Current     Certificate/     Current   Unpaid   Current  
Supported               Unpaid     Certificate/                 Accrual    
Certificate     Notional     Accrued   Interest   Interest   Interest     Total
Interest     Interest     Notational Class     Accural Dates     Days     Rate  
  Balance     Interest   Shortfall   Shortfall   Shortfall(1)     Distribution  
  Shortfall(2)     Balance                                                  
1-A1
      12/20/05 – 01/19/06         30         4.59000 %       118,704,455.65    
    454,044.54       0.00       0.00       0.00         454,044.54         0.00
        115,799,390.83  
1-A2
      12/20/05 – 01/19/06         30         4.74000 %       13,189,581.62      
  52,098.85       0.00       0.00       0.00         52,098.85         0.00    
    12,866,791.80  
1-AR
      N/A         N/A         5.08162 %       0.00         0.00       0.00      
0.00       0.00         0.00         0.00         0.00  
1-XA
      12/1/05 – 12/30/05         30         0.22835 %       131,894,037.27      
  25,098.55       0.00       0.00       0.00         25,098.55         0.00    
    128,666,182.63  
2-A1
      12/1/05 – 12/30/05         30         4.08166 %       148,698,113.64      
  505,779.77       0.00       0.00       0.00         505,779.77         0.00  
      147,431,518.22  
2-A2
      12/1/05 – 12/30/05         30         4.08166 %       9,536,979.25        
32,438.95       0.00       0.00       0.00         32,438.95         0.00      
  9,455,744.23  
2-AR
      N/A         N/A         4.09914 %       0.00         0.00       0.00      
0.00       0.00         0.00         0.00         0.00  
1-B1
      12/20/05 – 01/19/06         30         4.82000 %       2,093,000.00      
  8,406.88       0.00       0.00       0.00         8,406.88         0.00      
  2,093,000.00  
1-B2
      12/20/05 – 01/19/06         30         5.00000 %       1,395,000.00      
  5,812.50       0.00       0.00       0.00         5,812.50         0.00      
  1,395,000.00  
1-B3
      12/01/05 – 12/30/05         30         4.83335 %       1,706,000.00      
  6,871.42       0.00       0.00       0.00         6,871.42         0.00      
  1,706,000.00  
1-XB
      N/A         30         0.00000 %       3,488,000.00         0.00      
0.00       0.00       0.00         0.00         0.00         3,488,000.00  
1-B4
      12/01/05 – 12/30/05         30         4.83335 %       697,000.00        
2,807.37       0.00       0.00       0.00         2,807.37         0.00        
697,000.00  
1-B5
      12/01/05 – 12/30/05         30         4.83335 %       543,000.00        
2,187.09       0.00       0.00       0.00         2,187.09         0.00        
543,000.00  
1-B6
      12/01/05 – 12/30/05         30         4.83335 %       310,325.03        
1,249.93       0.00       0.00       0.00         1,249.93         0.00        
310,325.03  
2-B1
      12/01/05 – 12/30/05         30         4.08166 %       1,740,000.00      
  5,918.41       0.00       0.00       0.00         5,918.41         0.00      
  1,740,000.00  
2-B2
      12/01/05 – 12/30/05         30         4.08166 %       696,000.00        
2,367.37       0.00       0.00       0.00         2,367.37         0.00        
696,000.00  
2-B3
      12/01/05 – 12/30/05         30         4.08166 %       348,000.00        
1,183.68       0.00       0.00       0.00         1,183.68         0.00        
348,000.00  
2-B4
      12/01/05 – 12/30/05         30         4.08166 %       348,000.00        
1,183.68       0.00       0.00       0.00         1,183.68         0.00        
348,000.00  
2-B5
      12/01/05 – 12/30/05         30         4.08166 %       348,000.00        
1,183.68       0.00       0.00       0.00         1,183.68         0.00        
348,000.00  
2-B6
      12/01/05 – 12/30/05         30         4.08166 %       174,416.03        
593.26       0.00       0.10       0.00         593.16         0.19        
174,416.03                                                    
Totals
                                              1,109,225.93       0.00       0.10
      0.00         1,109,225.83         0.19                                    
                         

 

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                                                              Beginning        
    Payment of           Non-               Remaining     Ending                
          Current     Certificate/     Current   Unpaid   Current   Supported  
  Total     Unpaid     Certificate/                 Original Face    
Certificate     Notional     Accrued   Interest   Interest   Interest    
Interest     Interest     Notational Class     Accural Dates     Amount     Rate
    Balance     Interest   Shortfall   Shortfall(1)   Shortfall     Distribution
    Shortfall(2)     Balance                                                  
1-A1
      12/20/05 – 01/19/06         133,459,000.00         4.59000 %      
889.445115         3.402128       0.000000       0.000000       0.000000        
3.402128         0.000000         867.677645  
1-A2
      12/20/05 – 01/19/06         14,829,000.00         4.74000 %      
889.445116         3.513308       0.000000       0.000000       0.000000        
3.513308         0.000000         867.677645  
1-AR
      N/A         50.00         5.08162 %       0.000000         0.000000      
0.000000       0.000000       0.000000         0.000000         0.000000        
0.000000  
1-XA
      12/1/05 – 12/30/05         0.00         0.22835 %       889.445115        
0.169255       0.000000       0.000000       0.000000         0.169255        
0.000000         867.677645  
2-A1
      12/1/05 – 12/30/05         160,096,000.00         4.08166 %      
928.805927         3.159228       0.000000       0.000000       0.000000        
3.159228         0.000000         920.894452  
2-A2
      12/1/05 – 12/30/05         10,268,000.00         4.08166 %      
928.805926         3.159228       0.000000       0.000000       0.000000        
3.159228         0.000000         920.894452  
2-AR
      N/A         50.00         4.09914 %       0.000000         0.000000      
0.000000       0.000000       0.000000         0.000000         0.000000        
0.000000  
1-B1
      12/20/05 – 01/19/06         2,093,000.00         4.82000 %      
1000.000000         4.016665       0.000000       0.000000       0.000000      
  4.016665         0.000000         1000.000000  
1-B2
      12/20/05 – 01/19/06         1,395,000.00         5.00000 %      
1000.000000         4.166667       0.000000       0.000000       0.000000      
  4.166667         0.000000         1000.000000  
1-B3
      12/01/05 – 12/30/05         1,706,000.00         4.83335 %      
1000.000000         4.027796       0.000000       0.000000       0.000000      
  4.027796         0.000000         1000.000000  
1-XB
      N/A         0.00         0.00000 %       1000.000000         0.000000    
  0.000000       0.000000       0.000000         0.000000         0.000000      
  1000.000000  
1-B4
      12/01/05 – 12/30/05         697,000.00         4.83335 %       1000.000000
        4.027791       0.000000       0.000000       0.000000         4.027791  
      0.000000         1000.000000  
1-B5
      12/01/05 – 12/30/05         543,000.00         4.83335 %       1000.000000
        4.027790       0.000000       0.000000       0.000000         4.027790  
      0.000000         1000.000000  
1-B6
      12/01/05 – 12/30/05         310,325.03         4.83335 %       1000.000000
        4.027809       0.000000       0.000000       0.000000         4.027809  
      0.000000         1000.000000  
2-B1
      12/01/05 – 12/30/05         1,740,000.00         4.08166 %      
1000.000000         3.401385       0.000000       0.000000       0.000000      
  3.401385         0.000000         1000.000000  
2-B2
      12/01/05 – 12/30/05         696,000.00         4.08166 %       1000.000000
        3.401394       0.000000       0.000000       0.000000         3.401394  
      0.000000         1000.000000  
2-B3
      12/01/05 – 12/30/05         348,000.00         4.08166 %       1000.000000
        3.401379       0.000000       0.000000       0.000000         3.401379  
      0.000000         1000.000000  
2-B4
      12/01/05 – 12/30/05         348,000.00         4.08166 %       1000.000000
        3.401379       0.000000       0.000000       0.000000         3.401379  
      0.000000         1000.000000  
2-B5
      12/01/05 – 12/30/05         348,000.00         4.08166 %       1000.000000
        3.401379       0.000000       0.000000       0.000000         3.401379  
      0.000000         1000.000000  
2-B-6
      12/01/05 – 12/30/05         174,416.03         4.08166 %       1000.000000
        4.401408       0.000000       0.000573       0.000000         3.400834  
      0.001089         0.000000  

 

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable.
Per $1 denomination

 



--------------------------------------------------------------------------------



 



Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00    
Deposits
       
Payments of Interest and Principal
    5,764,128.27  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    709.81  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    5,764,838.08  
 
       
Withdrawals
       
Swap Payments
    0.00  
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement of Servicer Advances
    0.00  
Total Administration Fees
    79,927.17  
Payment of Interest and Principal
    5,684,910.91  
 
     
Total Withdrawals (Pool Distribution Amount)
    5,764,838.08  
 
       
Ending Balance
    0.00  
 
     

Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
     

Administration Fees

         
Gross Servicing Fee*
    75,544.47  
Master Servicing Fee
    4,382.70  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
 
       
Total Administration Fees
    79,927.17  
 
     

 

*   Servicer Payees include: BANK OF AMERICA (NY); COUNTRYWIDE HOME LOANS INC.;
GMAC MTG CORP; GREENPOINT MTG FUNDING, INC.; MORGAN STANLEY DEAN WITTER; PHH US
MTG CORP; WELLS FARGO BANK, N.A.

 



--------------------------------------------------------------------------------



 



Reserve Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance  
Reserve Fund
    5,000.00       0.00       0.00       5,000.00  
Reserve Fund
    5,000.00       170.38       0.00       4,829.62  

Collateral Statement

          Collateral Description   Fixed & Mixed Arm
Weighted Average Gross Coupon
    4.748523 %
Weighted Average Net Coupon
    4.446875 %
Weighted Average Pass-Through Rate
    4.428073 %
Weighted Average Remaining Term
    314  
 
       
Beginning Scheduled Collateral Loan Count
    504  
Number of Loans Paid in Full
    9  
Ending Scheduled Collateral Loan Count
    495  
 
       
Beginning Scheduled Collateral Balance
    300,527,871.53  
Ending Scheduled Collateral Balance
    295,952,186.45  
Ending Actual Collateral Balance at 30-Dec-2005
    296,066,425.39  
 
       
Monthly P&I Constant
    1,369,003.78  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Scheduled Principal
    179,784.31  
Unscheduled Principal
    4,395,900.77  

 



--------------------------------------------------------------------------------



 



                          Group   Group One     Group Two     Total   Collateral
Description   Mixed ARM     Mixed ARM     Mixed ARM  
Weighted Average Coupon Rate
    5.212422       4.351250       4.748523  
Weighted Average Net Rate
    4.850466       4.101250       4.446875  
Pass-Through Rate
    4.832966       4.081332       4.428073  
Weighted Average Maturity
    287       336       314  
Record Date
    12/30/2005       12/30/2005       12/30/2005  
Principal and Interest Constant
    680,854.82       688,148.96       1,369,003.78  
Beginning Loan Count
    253       251       504  
Loans Paid in Full
    7       2       9  
Ending Loan Count
    246       249       495  
Beginning Scheduled Balance
    138,638,362.54       161,889,508.99       300,527,871.53  
Ending Scheduled Balance
    135,410,507.90       160,541,678.55       295,952,186.45  
Scheduled Principal
    78,653.45       101,130.86       179,784.31  
Unscheduled Principal
    3,149,201.19       1,246,699.58       4,395,900.77  
Scheduled Interest
    602,201.37       587,018.10       1,189,219.47  
Servicing Fee
    41,817.49       33,726.98       75,544.47  
Master Servicing Fee
    2,021.81       2,360.89       4,382.70  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       326.16       326.16  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    558,362.07       550,604.07       1,108,966.14  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Additional Reporting – Group Level
Miscellaneous Reporting

         
Group One
       
Senior Percentage
    100.000000 %
Senior Prepayment Percentage
    100.000000 %
Subordinate Percentage
    0.000000 %
Subordinate Prepayment Percentage
    0.000000 %
Pro Rata Senior Percentage
    95.135311 %
Pro Rata Subordinate Percentage
    4.864689 %
 
       
Group Two
       
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Pro Rata Senior Percentage
    97.742648 %
Pro Rata Subordinate Percentage
    2.257352 %

Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                                          DELINQUENT    
BANKRUPTCY     FORECLOSURE     REO     TOTAL     No. of   Principal            
  No. of     Principal               No. of     Principal               No. of  
  Principal               No. of     Principal     Loans   Balance              
Loans     Balance               Loans     Balance               Loans    
Balance               Loans     Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    1       81,812.86       30 Days       0         0.00       30 Days       0  
      0.00       30 Days       0         0.00       30 Days       1        
81,812.86  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    1       81,812.86                   0         0.00                   0      
  0.00                   0         0.00                   1         81,812.86  
 
                                                                               
                                                       
 
  No. of Loans   Principal Balance               No. of Loans     Principal
Balance               No. of Loans     Principal Balance               No. of
Loans     Principal Balance               No. of Loans     Principal Balance
 
                                                                               
                                                       
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.202020 %     0.027633 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.202020 %       0.027633 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    0.202020 %     0.027633 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 0.202020 %       0.027633 %

Current Period Class A Insufficient Funds:            0.00        Principal
Balance of Contaminated Properties            0.00        Periodic
Advance                  709.81

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                                                          DELINQUENT    
BANKRUPTCY     FORECLOSURE     REO     TOTAL Group One                          
                                                                          No. of
  Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
    Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    1       81,812.86       30 Days       0         0.00       30 Days       0  
      0.00       30 Days       0         0.00       30 Days       1        
81,812.86  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    1       81,812.86                   0         0.00                   0      
  0.00                   0         0.00                   1         81,812.86  
 
                                                                               
                                                       
 
  No. of Loans   Principal Balance               No. of Loans     Principal
Balance               No. of Loans     Principal Balance               No. of
Loans     Principal Balance               No. of Loans     Principal Balance
 
                                                                               
                                                       
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.406504 %     0.060404 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.406504 %       0.060404 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    0.406504 %     0.060404 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 0.406504 %       0.060404 %

                                                                               
                                                          DELINQUENT    
BANKRUPTCY     FORECLOSURE     REO     TOTAL Group Two                          
    1.183654%                                                                  
          No. of   Principal               No. of     Principal              
No. of     Principal               No. of     Principal               No. of    
Principal     Loans   Balance               Loans     Balance              
Loans     Balance               Loans     Balance               Loans    
Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    0       0.00       30 Days       0         0.00       30 Days       0      
  0.00       30 Days       0         0.00       30 Days       0         0.00  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    0       0.00                   0         0.00                   0        
0.00                   0         0.00                   0         0.00  
 
                                                                               
                                                       
 
  No. of Loans   Principal Balance               No. of Loans     Principal
Balance               No. of Loans     Principal Balance               No. of
Loans     Principal Balance               No. of Loans     Principal Balance
 
                                                                               
                                                       
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.000000 %     0.000000 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.000000 %       0.000000 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    0.000000 %     0.000000 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 0.000000 %       0.000000 %

 